DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zienkewicz et al. (US 8,957,722 B2), and in view of Lakdawala et al. (US 9,431,961 B2).
Regarding Claim 1, Zienkewicz et al. teaches in Figure 2 a mixer, comprising: 
a first unit mixer, a second unit mixer, a third unit mixer, and a fourth unit mixer (mixers 120 includes 121, 122, 123, and 124) each having the same configuration including: 

an LO input terminal (from 110); and 
an RF signal terminal configured to output a signal obtained by multiplying a signal input to the baseband signal terminal and a local oscillation wave input to the LO input terminal (as outputted by each mixers 120); 
a first input terminal configured to receive input of a first input signal and in-phase-distribute the first input signal to supply common-mode signals to the baseband signal terminal of the first unit mixer and the baseband signal terminal of the second unit mixer (the combined signal, as outputted by 121 and 122); 
a second input terminal configured to receive input of a second input signal and in-phase-distribute the second input signal to supply common-mode signals to the baseband signal terminal of the third unit mixer and the baseband signal terminal of the fourth unit mixer (the combined signal, as outputted by 123 and 124); and 
a combiner configured to combine the signals output from the RF signal terminals of the first unit mixer, the second unit mixer, the third unit mixer, and the fourth unit mixer (as combined at 102, and outputted as RF signal), 
wherein a first local oscillation wave and a second local oscillation wave which are in an orthogonal relationship are input to the LO input terminal of the first unit mixer and the LO input terminal of the second unit mixer, respectively (where 121 receives 0 degrees LO signal and 122 receives 90 degrees LO signal), 
wherein a third local oscillation wave and a fourth local oscillation wave which are in an orthogonal relationship are input to the LO input terminal of the third unit mixer and 
wherein the first local oscillation wave differs in phase by 180 degrees from one of the third local oscillation wave or the fourth local oscillation wave (where the 0 degrees signal received at 121 differs by 180 degrees from the LO signal received at 123), 
wherein the second local oscillation wave differs in phase by 180 degrees from one of the third local oscillation wave or the fourth local oscillation wave (where the 90 degrees signal received at 122 differs by 180 degrees from the LO signal received at 124), and 
but does not explicitly disclose
at least one of the baseband signal terminal and the RF signal terminal being formed of a differential terminal; 
wherein one of the differential terminals has an inverted connection relationship with respect to the other differential terminals.  
Lakdawala et al. teaches in Figure 6 a “phase imbalance adjusting circuit of Fig. 5 using differential signals” (Col. 2, lines 24-26), where Fig. 5 uses single-ended signals as input and output, wherein
at least one of the baseband signal terminal and the RF signal terminal being formed of a differential terminal (by receiving differential input signals and outputting differential output signals);
wherein one of the differential terminals has an inverted connection relationship with respect to the other differential terminals (Col. 8, lines 49-51).  


Regarding Claim 2, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, and further teach the mixer, 
wherein the RF signal terminals of the first unit mixer, the second unit mixer, the third unit mixer, and the fourth unit mixer are each formed of the differential terminal (each RF signal of Zienkewicz et al. in combination with the differential signals taught in Lakdawala et al.: Figure 6, as a whole), and 
wherein the RF signal terminal of one unit mixer of the first unit mixer, the second unit mixer, the third unit mixer, and the fourth unit mixer is inverted and connected to the combiner (where each differential output of the first through fourth mixer, as taught by Zienkewicz et al. and Lakdawala et al., as a whole, are inverted signals and connected to the RF output 102 of Zienkewicz et al.).  

Regarding Claim 3, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, and further teach the mixer, 
wherein the baseband signal terminals of the first unit mixer, the second unit mixer, the third unit mixer, and the fourth unit mixer are each formed of the differential 
wherein the baseband signal terminal of one unit mixer of the first unit mixer, the second unit mixer, the third unit mixer, and the fourth unit mixer is inverted and connected to the first input terminal or the second input terminal (where each differential input of the first through fourth mixer, as taught by Zienkewicz et al. and Lakdawala et al., as a whole, are inverted signals and connected to either the combined output node between 121 and 122 or the combined output node between 123 and 124).  

Regarding Claim 4, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, wherein Zienkewicz et al. further teaches the mixer, 
wherein the first local oscillation wave is formed of a local oscillation wave having a phase of 0 degrees (from 111), 
wherein the second local oscillation wave is formed of a local oscillation wave having a phase of 90 degrees (from 112), 
wherein the third local oscillation wave is formed of a local oscillation wave having a phase of 270 degrees (from 114), and 
wherein the fourth local oscillation wave is formed of a local oscillation wave having a phase of 180 degrees (from 113).  

Regarding Claims 5 and 6, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, and further teach the mixer, 

wherein the second local oscillation wave is formed of a local oscillation wave having a phase of 90 degrees (112), 
wherein the third local oscillation wave is formed of a local oscillation wave having a phase of 270° (114), and 
wherein the fourth local oscillation wave is formed of a local oscillation wave having a phase of 180° (113).  

Regarding Claim 7, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, wherein Zienkewicz further teach the mixer, 
wherein the combiner includes a first combiner, a second combiner, and a third combiner ((1) node at 102 RF, (2) node between 121 and 122, and (3) node between 123 and 124), 
wherein the second combiner is configured to combine output of the first unit mixer and output of the second unit mixer (node between 121 and 122), 
wherein the third combiner is configured to combine output of the third unit mixer and output of the fourth unit mixer (node between 123 and 124), and 
wherein the first combiner is configured to combine output of the second combiner and output of the third combiner (node at 102 RF).  

Regarding Claim 8, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, wherein Zienkewicz et al. further teach the mixer, 
wherein the first local oscillation wave and the second local oscillation wave are oscillated from a first LO wave oscillator (using oscillator within 110 to generate 0 degrees and 90 degrees), 
wherein the third local oscillation wave and the fourth local oscillation wave are oscillated from a second LO wave oscillator (using oscillator within 110 to generate 180 degrees and 270 degrees), and 
wherein the first LO wave oscillator and the second LO wave oscillator are each formed of a quadrature oscillator (110).  

Regarding Claim 9, Zienkewicz et al. and Lakdawala et al., as a whole, teach all the limitations of the present invention, wherein Zienkewicz et al. further teach the mixer
further comprising a 90 degree phase difference splitter configured to receive input of a third input signal and generate, from the third input signal, the first input signal to be input to the first input terminal and the second input signal to be input to the second input terminal (using 160A), wherein the mixer is configured to operate as an image rejection mixer (title).  




Allowable Subject Matter
s 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art does not disclose, teach or suggest the mixer, further comprising: 
a fifth unit mixer including: a fifth RF signal terminal configured to receive input of a signal from the combiner; 
a sixth unit mixer including: a sixth RF signal terminal configured to receive input of a signal from the combiner; 
a first bias control circuit configured to output a first bias voltage corresponding to a magnitude of a signal output from the fifth baseband signal terminal; and 
a second bias control circuit configured to output a second bias voltage corresponding to a magnitude of a signal output from the sixth baseband signal terminal, 
wherein the first LO leak control terminal is connected to an output terminal of the first bias control circuit, and the second LO leak control terminal is connected to an output terminal of the second bias control circuit;
in combination with all the other claimed limitations.
Claims 12 and 14-19 are objected to from Claim 10.


a fifth unit mixer including: a fifth RF signal terminal configured to receive input of a signal from the combiner; 
a sixth unit mixer including: a sixth RF signal terminal configured to receive input of a signal from the combiner; 
a first bias control circuit configured to output a first bias voltage corresponding to a magnitude of a signal output from the fifth baseband signal terminal; and 
a second bias control circuit configured to output a second bias voltage corresponding to a magnitude of a signal output from the sixth baseband signal terminal, 
wherein the first LO leak control terminal is connected to an output terminal of the first bias control circuit, and the second LO leak control terminal is connected to an output terminal of the second bias control circuit;
in combination with all the other claimed limitations.
Claim 13 is objected to for depending from Claim 11.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849